The opinion of the Court was by
Whitman C. J.
This is a writ of entry. The defendant pleads nul disseizin, with a brief statement, setting forth that, although his wife is seized of the demanded premises in fee; yet that he, being an alien, has nothing therein. It is not controverted that he is an alien; and it is admitted, that the fee in the estate is in his wife. In such case it is not easy to perceive how he can be held amenable in this process. He, in right of his wife, is not seized of any estate therein. He could not become a tenant by the curtesy; and could not lawfully convey or lease the same ; nor could it be legally attached, as in anywise pertaining to him. The claim of the plaintiff, therefpre, being under and by virtue of an attachment and levy upon it, as a life estate in the defendant, cannot be upheld.
The estate, however, seems to have been conveyed to the wife during coverture ; and perhaps, was paid for by him, so as to create a resulting trust for his benefit. If such was the case, possibly, it might be reached by a process in equity, and be made responsible for his debts. As to this, however, we give no opinion.
Default taken off.— and plaintiff nonsuit.